DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 08/25/2021 and 08/18/2021 were filed after the mailing date of the Notice of Allowance on 06/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	The application has been amended as follows: 
IN THE CLAIMS:
Claim 42.    The display apparatus according to claim 40 [[29]], further comprising a back cover opposing the front cover, wherein the frame is disposed between the front cover and the back cover. 
Allowable Subject Matter
5.	Claims 29-33, 35-37, and 39-43 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: With respect to independent claim 29, the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claims, a display apparatus comprising a plurality of light emitting diode packages, wherein each of the light emitting diode packages comprises: a reflector comprising a distributed Bragg reflector including alternately stacked layers having different indices of refraction to reflect at least a part of the light emitted from the light emitting diode chip; and wherein the molding part has a width from one of the side surface of the light emitting diode chip to a side surface of the molding part which is 1.5 times to 4 times greater than a thickness of the molding part from the upper surface of the light emitting diode chip to an upper surface of the molding part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/APRIL A TAYLOR/Examiner, Art Unit 2887     

/THIEN M LE/Primary Examiner, Art Unit 2887